Citation Nr: 0512184	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  00-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1984 to October 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Regional Office which denied a 
permanent and total disability rating for pension purposes.  
In May 2003, the Department of Veterans Affairs (VA) was 
informed that the veteran had moved to Florida.  The 
veteran's claims file was subsequently transferred to the St. 
Petersburg, Florida, Regional Office (RO).  In October 2003, 
the Board remanded the veteran's claim to the RO for 
additional action.  The veteran has represented himself 
throughout this appeal 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board observes that its October 2003 remand instructions 
directed that the RO was to request examination records 
pertaining to the veteran from the San Juan, the Commonwealth 
of Puerto Rico, VA medical facility for incorporation into 
the record.  If no such documentation was available, a 
written statement to that effect was to be incorporated into 
the record.  The RO did not request VA examination records 
from the San Juan, the Commonwealth of Puerto Rico, VA 
medical facility.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

A May 2003 Report of Contact (VA Form 119) states that the 
veteran was apparently working at the Tampa, Florida, VA 
Medical Center.  The veteran's VA employment records have not 
been incorporated into the record.  The VA should obtain all 
relevant VA records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is REMANDED 
for the following action:  

1.  Request that copies of all VA 
examination and clinical documentation 
pertaining to the veteran's treatment at 
the San Juan, the Commonwealth of Puerto 
Rico, VA medical facility, not already of 
record, be forwarded for incorporation 
into the record.  If there is no such 
documentation, a written statement to 
that effect should be incorporated into 
the record.  

2.  After obtaining the appropriate 
release, request that copies of all VA 
records associated with the veteran's 
employment at the Tampa, Florida, VA 
Medical Center, if any, be forwarded for 
incorporation into the record.  

3.  Then readjudicate the veteran's 
entitlement to a permanent and total 
disability rating for pension purposes.  
If the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


